internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg et1-plr-105934-02 date date legend taxpayer state x credit card company proposed program dear this responds to your request of date for a private_letter_ruling that the taxpayer’s travel and entertainment expense reimbursement reporting procedures satisfy the accountable_plan requirements of sec_62 and the substantiation requirements of sec_274 of the internal_revenue_code the code facts the taxpayer is a corporation organized under the laws of state x its principal products include a variety of software and services the taxpayer’s yearly expenditures on business travel and entertainment are significant the taxpayer uses a business_expense reimbursement program under which it reimburses employees for all reasonable and necessary expenses while traveling on authorized company business employees with a necessary business reason for incurring travel and entertainment_expenses are provided a charge card from the credit card company employees may pay for business travel and entertainment by using the credit card or alternatively they may pay with their own money employees may not use the card to obtain cash advances the taxpayer allows on occasion temporary cash advances to employees to cover incidental business_expenses typically advances are done with manager approval for new employees or international employees who do not have credit cards the dollar limit is dollar_figure for domestic travel and dollar_figure for international travel employees have days upon completion of the trip to fully account for the advance by either repaying the full amount or repaying any portion not used and submitting expense reimbursement requests validating the expenditures which account for the balance of the advance if one of these requirements is not met within days following the completion of the trip the taxpayer will deduct the amounts from the employee’s paycheck employees are required to document all travel-related business_expenses on an approved expense report in order to be reimbursed the employee completes and submits the expense report electronically which generates a confirmation page employees are instructed to print the confirmation page attach any necessary receipts and obtain manager approval after obtaining such approval the employee is instructed to send his her receipts to the taxpayer for all entertainment_expenses the employee is required to provide the names of individuals that were present their titles and company name the name and location of where the meal or event took place the exact amount and date of the expense and the specific business topic s discussed employees are also instructed in the travel policy to note the specific time the business_discussion took place ie before during or after the event currently employees are required to submit paper receipts for all expenditures over dollar_figure with their expense reports within days of a trip with respect to hotel bills the taxpayer instructs employees to obtain a bill that not only itemizes all hotel expenses but is also marked paid in full the taxpayer’s travel policy specifically discourages the use of the express checkout feature that some hotels offer because of its failure to show that the bill has been paid the taxpayer advises employees that expense reports found to be missing receipts or with insufficient receipts attached may cause reimbursed amounts to be included in taxable_income or at the taxpayer’s discretion withheld from future payments to the employee the taxpayer proposes to implement a program whereby it will receive electronic receipts directly from the credit card company for two types of expenses those that are clear on their face ie an airline ticket or car rental charge or if not clear on their face those for which an itemized breakdown is available from the credit card company for these two types of expenses the taxpayer will not require its employees to submit paper receipts for any expenses over dollar_figure that are not clear on their face and for which an itemized breakdown is not available via electronic receipt the taxpayer will continue to require a paper receipt containing the proper level of detail for example an electronic hotel receipt that fails to break out lodging meals entertainment green fees and spa charges would inadequately describe the expense and therefore a paper receipt that contains the proper level of detail would be required in addition paper receipts will continue to be required for all expenses which are paid with the employee’s own funds in addition thetaxpayer also proposes to pay the credit card company directly for all business_expenses that the employees charge to the card after receiving the expense data electronically from the credit card company the taxpayer will transfer it into a system that can be accessed by the employees for purposes of creating expense reports the data consists of the date of the charge the amount of the charge the merchant’s name and the merchant’s location to create an expense report the employee is required to add the following information the company cost center from which the expense is paid the general ledger account number properly classifying the expense as travel and entertainment a description of the expense and an itemization of any expense in addition to lodging incurred at a hotel employees are also required to designate any expenses as personal once the expense report is completed and approved the taxpayer sends payment to the credit card company for all business_expenses listed on the report the employee is required to send payment directly to the credit card company for any personal charges taxpayer represents that its use and retention of electronic records under both the current and proposed programs meet or will meet the requirements of revproc_98_25 1998_1_cb_689 ruling requested the taxpayer requests a ruling that the travel and entertainment expense reimbursement reporting procedures including the proposed program satisfy the accountable_plan requirements of sec_62 and the substantiation requirements of sec_274 of the code law sec_62 generally defines adjusted_gross_income as gross_income minus certain above-the-line deductions sec_62 allows an employee an above-the- line deduction for expenses paid_or_incurred by the employee in conjunction with his or her performance of services as an employee under a reimbursement or other expense allowance agreement with his or her employer sec_62 provides that an arrangement will not be treated as a reimbursement or other expense allowance arrangement for purposes of sec_62 if such arrangement does not require the employee to substantiate the expenses covered by the arrangement to the person providing the reimbursement or such arrangement provides the employee with the right to retain any amount in excess of the substantiated expenses covered under the arrangement sec_1_62-2 of the regulations provides that reimbursements by an employer to an employee for business_expenses paid_or_incurred by the employee are paid under an accountable_plan if the reimbursement arrangement meets the three requirements of business connection substantiation and returning amounts in excess of expenses set forth in paragraphs d e and f respectively under sec_1_62-2 amounts failing to meet these requirements are treated as not paid under an accountable_plan an arrangement meets the business connection requirement of sec_1_62-2 if it provides advances allowances or reimbursements only for business_expenses that are allowable as deductions under sec_161 through of the code and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee the reimbursement to the employee may include amounts charged directly or indirectly to the payor through credit card systems or otherwise sec_1 d i provides that the business connection requirement will not be satisfied if the payor arranges to pay an amount to an employee regardless of whether the employee incurs or is reasonably expected to incur bona_fide business_expenses related to the employer’s business sec_1_62-2 of the regulations provides that the substantiation requirement is met if the arrangement requires each business_expense to be substantiated to the payor within a reasonable period of time an arrangement that reimburses travel entertainment or other deductible business_expenses governed by sec_274 of the code meets this requirement if information sufficient to satisfy the substantiation requirements of sec_274 and the regulations thereunder is submitted to the payor sec_274 disallows a deduction under sec_162 for any expense for travel away from home including meals_and_lodging or entertainment unless the taxpayer substantiates by adequate_records or by sufficient evidence the requisite elements of each expenditure for example when substantiating expenses for travel away from home sec_1_274-5t of the temporary regulations requires that the elements to be proved are the amount of each expense and the time place and business_purpose of the travel furthermore when substantiating entertainment_expenses sec_1 5t b requires that the elements to be proved are the amount of each expense the time place and business_purpose of the entertainment and the business relationship of the persons entertained sec_1_274-5t of the regulations provides that the taxpayer must substantiate each element by adequate_records or by sufficient evidence corroborating his own statement according to sec_1_274-5t substantiation by adequate_records requires the taxpayer to maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure the account book diary log statement of expense trip sheet or similar record must be prepared or maintained in such manner that each recording of an element of an expenditure is made at or near the time of the expenditure an expense account statement which is a transcription of an account book diary log or similar record prepared or maintained at or near the time of the expenditure shall be considered a record prepared or maintained at or near the time of the expenditure if such expense account statement is submitted by an employee to his employer in the regular course of good business practice see sec_1 5t c ii of the regulations sec_1_274-5 of the regulations provides that documentary_evidence is required for any expenditure for lodging while traveling away from home and for any other expenditure of dollar_figure or more except for transportation charges if the documentary_evidence is not readily available acceptable documentary_evidence includes receipts paid bills or similar evidence sufficient to support an expenditure ordinarily documentary_evidence will be considered adequate to support an expenditure if it includes sufficient information to establish the amount date place and the essential character of the expenditure for example a hotel receipt is sufficient to support expenditures_for business travel if it contains the following name location date and separate amounts for charges such as lodging meals and telephone see sec_1_274-5 of the regulations sec_1_274-5t of the regulations provides rules for reporting and substantiating of certain expenses paid_or_incurred by employees in_connection_with_the_performance_of_services as employees an employee need not report on his tax_return business_expenses for travel or entertainment paid_or_incurred by him solely for the benefit of his employer for which he is required to and does make an adequate_accounting to his employer and which are charged directly or indirectly to the employer or for which the employee is paid through advances reimbursements or otherwise provided that the total amount of such advances reimbursements and charges is equal to such expenses for purposes of these employee substantiation requirements adequate_accounting is defined as the submission to the employer of information sufficient to meet the adequate_records requirements sec_1_274-5 provides that for purposes of an adequate_accounting the alternative method of substantiation provided in paragraph c allowing substantiation by the taxpayer's own statement supported by corroborative evidence is not permitted under sec_1_274-5t an employee who makes an adequate_accounting to his employer will not again be required to substantiate such expense account information unless the employee claims a deduction for unreimbursed expenses the employee is a related employee within the meaning of sec_267 of the code or it is determined that the accounting procedures used by the employer for the reporting and substantiation of expenses by such employees are not adequate or it cannot be determined that such procedures are adequate this determination is made by the director of field operations by considering the facts and circumstances of each case including the use of proper internal controls the third requirement of an accountable_plan is satisfied if the arrangement requires the employee to return to the payor within a reasonable period of time any amount_paid under the arrangement in excess of the substantiated expenses see sec_1_62-2 of the regulations the determination of whether an arrangement requires an employee to return amounts in excess of substantiated expenses will depend on facts and circumstances sec_1_62-2 which establishes safe harbors for purposes of the reasonable period of time requirements provides that an expense substantiated to the payor within days after it is paid_or_incurred or an amount returned to the payor within days after an expense is paid_or_incurred will be treated as having occurred within a reasonable period of time analysis the taxpayer’s employee reimbursement reporting procedures both the current and proposed programs provide reimbursements only for business_expenses that are deductible under sec_161 through the charge cards are only provided to employees who are likely to incur business_expenses and reimbursement for personal expenses is prohibited consequently taxpayer’s travel and entertainment reimbursement procedures currently and as proposed satisfy the business connection requirement of sec_1_62-2 of the regulations the taxpayer’s employees are required to submit detailed expense reports within days of taking a trip or incurring an entertainment expense describing each element of such expenditure this time period is well within the safe_harbor of days set forth in sec_1_62-2 of the regulations requiring employees to complete an expense report within days after returning from a trip or incurring an entertainment expense satisfies the requirement under sec_1_274-5t of the regulations that an individual have full present knowledge of each element of the expenditure such as the amount time place and business_purpose of the expenditure currently employees are required to submit documentary_evidence for all expenses over dollar_figure under the taxpayer’s proposed program the electronic receipts forwarded to the taxpayer directly from the credit card company for certain expenses will include information sufficient to establish the amount date place and essential character of the expenditure and therefore will also qualify as receipts paid bills or similar evidence for purposes of the documentary_evidence requirements of sec_1_274-5 of the regulations for any expenses for which an itemized breakdown is not available via electronic receipt and which are not clear on their face the taxpayer will continue to require a paper receipt from employees if the expenditure exceeds dollar_figure in addition the taxpayer will continue to require paper receipts sufficient to support the respective expenditures_for all out-of-pocket expenses based on the representations made by the taxpayer all of the documentary_evidence submitted to the taxpayer whether paper or electronic is sufficient to support the respective expenditure therefore both the current and proposed programs relating to the reimbursement of travel and entertainment_expenses require the employee to make an adequate_accounting to the employer by submitting adequate_records for all travel and entertainment_expenses and thus satisfy the substantiation requirement of section e see also sec_1_274-5t of the regulations under the taxpayer’s current and proposed programs the taxpayer’s employees are not able to receive cash advances from their charge cards the taxpayer provides cash advances to employees only when the employee is unable to use a charge card such as new employees or international employees who do not have credit cards under both reimbursement programs the taxpayer’s employees are required to return to the payor within days either the full amount or any amount_paid in excess of the substantiated expenses thus the arrangement meets the return of excess within a reasonable amount of time requirement of sec_1_62-2 conclusions the taxpayer’s current and proposed programs for reimbursing their employees for their travel and entertainment_expenses satisfy the business connection substantiation and return of excess requirements of sec_1_62-2 of the regulations and thus qualify as an accountable_plan under sec_62 of the code the taxpayer’s expense reporting with either electronic or paper receipts satisfies both the adequate_records and accounting requirements under sec_1_274-5t and sec_1_274-5t therefore the reporting procedures for reimbursing employees for their travel and entertainment_expenses satisfy the substantiation requirements of sec_1_62-2 of the regulations the above conclusion regarding the proposed program is conditioned on the representation by the taxpayer that its use and maintenance of electronic records meet the requirement of revproc_98_25 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely will e mcleod chief employment_tax branch division counsel associate chief_counsel tax exempt and government entities
